PER CURIAM.
The indictment in this case charged E. W. Thomas, defendant in the District Court, with corruptly endeavoring to influence a witness for the government to testify falsely in a case of the United States against one Charlie Hall, who was charged with violation of .the internal revenue laws in regard to intoxicating liquor. The only error alleged is the ruling of the District Court in permitting the District Attorney to cross examine a recalcitrant witness with respect to a prior inconsistent statement made by him to a United States revenue agent. We find no error or abuse of discretion on the part of the District Judge in handling the matter, and the judgment is therefore affirmed on the authority of Walker et al. v. United States, 4 Cir., 104 F.2d 465, decided by this court on June 12, 1939.
Affirmed.